Title: Post Office Instructions to James Parker, 22 April 1757
From: Franklin, Benjamin
To: Parkers, James



  
    
      Mr. James Parker
      [General Post O]ffice 
      }
      April 22, 1757
    
    
      Sir
      [in] North America
    
  
As you have undertaken to execute the Office of Comptroller of the General Post Office during our Absence and that of the present Comptroller the following Instructions are necessary for your Observation viz.
[1.][Illegible] Every Post Master on the Continent to send you a Comptroller’s B[ill] containing an Account of the Letters paid and unpaid that he [has?] [illegible] sent to other Offices that so you may charge him or them with the same in your Books which you are to do on the Receipt of those Bills. If any Postmaster neglects to send his Comptroller’s Bills you are to write to him and urge him to be punctual.
2. Every Post-Master ought to send you his Quarterly Account regularly, immediately after the Quarter Day; if any neglect this, you are likewise to write to them and urge them to Punctuality. When you receive those Accounts, you are to examine and compare them with your Comptroller’s Book, and with the preceding Accounts received from the same Offices, correct the Mistakes and Errors, if any, and observe whether any new or uncustomary Charges are introduced.
3. As there is an Inconvenience in the Accounts kept, when different Quarter Days are observed by different Offices, you are to endeavour to bring them all to the Observation of the same Quarter Days, viz, Lady Day, or March 25. Midsummer at June 24. Michaelmas or Sept. 29. and Christmas or Dec. 25. the same being the Quarter Days used in the General Post Office in Great Britain.
4. After the Quarterly Accounts are corrected and rectified, you are to carry the Ballances due from the several Postmasters to the Debit of their respective Accounts in your Comptroller’s Book; and endeavour to collect and receive all such Ballances from time to time as they arise, directing them to be remitted to you in such Specie and Manner as to you shall seem most advantageous to the Office; giving Credit to the several Postmasters in your Books likewise for the Ballances or other Sums you from time to time receive.
5. The Money receiv’d from the several Offices, after deducting a Commission of 7½ per Cent which is allow’d you for your Care and Trouble in the Premises, you are to remit to us or either of us while we remain in England, in good Bills of Exchange, till you shall have farther or other Orders.
6. If any Postmaster should in our Absence die, or resign his Office, misbehave therein, or neglect the Duties there[of] or remove out of the Town or Country where his Office was usually kept, you are to appoint another to execute the same pro tempore till you receive farther Direction from us in that Matter; taking Care that such Deputy by you appointed do not act but under the usual and legal Securities and Qualifications.
7. You are to communicate a Copy of our additional Instruction relating to the Carriage of Newspapers per Post to the several Post Offices and their respective Riders and endeavour by all prudential Methods in your Power that the same be observed and executed.
8. We have Reason to believe that the Office is injur’d greatly by the present Rider between Philadelphia and Frederickburgh in Virginia. And, if, after the Allowances that will now be made him and the Advantages he will receive by Carrying Newspapers, he refuses to give the Security and take the Qualification required of other Riders, you are hereby directed to remove him and appoint another; and if he should after such removal presume to ride and carry Letters contrary to the Act of Parliament, you are to cause him to be prosecuted, at our Expence.
9. If you find it necessary to take any Journeys for the better executing your Office of Comptroller, and in Compliance with these Instructions, you are to keep an Account of your Expences in such Journeys, which Accounts being reasonable, shall be allow’d you, together with a suitable Consideration for your Time and extraordinary Trouble.
10. There is a Post Office in Nova Scotia, under our Direction, but the Officer has never sent us any Account. You are to write to him, and acquaint him, that no Account from his Office has ever come to our Hands since he received his Commission, which was about the Beginning of 1754, and desire he would forward to you an Account of his Office from that time to the End of the last Quarter, with all Expedition. Many Letters from different Parts of the Continent are sent to Boston Office for Nova Scotia, and forwarded thither by Sea, no Person appearing in Boston to pay the Postage; so that a good deal of Money, it is thought, arises at present in that Office, while the Army is canton’d in so many different Parts of America. Mr. Hubbard’s Accounts will show how much of what has been charg’d to his Office is forwarded to Nova Scotia, and Mr. Colden’s will show whether any have been forwarded thither by Sea from New York.
11. You will inquire into the State of the Post Office at Burlington and endeavour to put it on such a Footing as may render it useful to the Inhabitants, and beneficial to the General Post Office.
12. While we stay in England you are to write to us per every Pacquet or other convenient Opportunity, acquainting us with your Proceedings in the Premises, and informing us of every Thing that may require our farther or more particular Direction.
13. In general, you are to inform yourself from time to time whether the Posts continue to keep their Stages regularly, and whether the respective Postmasters give such due Attendance at their Offices as is satisfactory to the Publick; and to endeavour the Rectification of every thing that you find amiss, so that Correspondence may not be impeded or interrupted by any Neglect or Mismanagement in the Post Offices, or Misconduct of the Riders, nor any just Cause of Complaint be given to the Merchants or others who correspond per Post.
So wishing you Health and Success we remain, Your assured Friends
Franklin & Hunter



Memorandums for Mr. Parker.
To enquire of Mr. Tuthill Hubbard, what is done in the Recovery of Mr. Huske’s Bond; and if recover’d to desire Mr. Hubbard to remit us the Money.
To enquire of Ditto what Sums he has receiv’d from the Eastern Offices, that Credit may be given them, and Mr. Hubbard charg’d with the same.
To enquire of Messrs. Peat & Hurd whether they have paid any Money on our Account to Mr. Holt, and how much, that Mr. Holt may be charg’d with it.
To get the Quarterly Account from Trenton Office, that ended Sept. 29. 1756, that the State of it may be entred in your Books, the said Account being lost or mislaid.
To enquire of Hartford Postmaster for Account between Nov. 1755 and April 12. 1756, the same not being to be found at present among the Office Papers.
To receive of Mr. James Thompson, late Postmaster of New Brunswick, the remainder of his Note, now left with you.

 Endorsed: [Words cut off] Comptroller 1757
